DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Action is in response to Applicant’s remarks and claims filed on January 12, 2022.  Claims 1-30 are now pending in the present application. This Action is made FINAL.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 9-13, 16-20, 24-28, and 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (CN # 110932828 A) in view of 3GPP document (“TR 38.889 v.16.0.0”, December 2018).
Regarding claim 1, Pan et al. teach a method of processing collision between synchronization signal/physical broadcast channel block (SSB) transmission and periodic downlink transmission, applied in a shared spectrum (Fig.7), 
wherein the method comprises: 
5obtaining, by the terminal device, a first resource for the periodic downlink transmission (read as “the user equipment blindly detects the PDCCH,…” determining the REG or CCE corresponding to the physical resource overlapping the candidate PDCCH and the synchronization signal block, the user equipment may perform rate matching and blind detection to decode the PDCCH, thereby improving the resource utilization rate of the PDCCH.”(Fig.7 @ S702; page 10)), 
wherein when the first resource is overlapped with the first candidate SSB position (read as “the user equipment may also determine whether the candidate PDCCH collides with the synchronization signal block.”(Fig.7 @ S702, page 10)),
However, Pan et al. fail to explicitly teach obtaining a first candidate SSB position within a discovery burst transmission (DRS) window;
determining, by the terminal device, whether the first resource is available for the periodic downlink transmission.
The 3GPP document teach a method for obtaining a first candidate SSB position within a discovery burst transmission (DRS) window (read as “… reception of SSBs within the same DRS transmission …”(Section 7.2.1.3.2, page 16) For example, “For SS/PBCH block transmissions as part of DRS, it is considered beneficial to expand the maximum number of candidate SS/PBCH block positions within the DRS transmission window to Y, for e.g., Y ≤ 64, where the choice of Y may depend on the numerology of the SS/PBCH blocks.”(Section 7.2.1.3.2, page 16));
UE(s) to determine the frame timing and QCL assumptions from the detected SS/PBCH block.” (Section 7.2.1.3.2, page 16) For example, “The transmitted SS/PBCH blocks do not overlap and the maximum number of transmitted SS/PBCH blocks is X within DRS transmission window with X ≤ 8. The time-domain positions of the actually transmitted SS/PBCH blocks are selected from a set of Y candidate SS/PBCH block positions.” (Section 7.2.1.3.2, page 16))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function of determining SS/PBCH block transmission as taught by the 3GPP document with the UE as taught by Pan et al. for the purpose of improving techniques for allocating resource to avoid collision among signals being exchanged by devices in a communication network.
Regarding claim 9, Pan et al. teach a method of processing collision between synchronization signal/physical broadcast channel block (SSB) transmission and periodic downlink transmission, applied in a shared spectrum (Fig.5), 
wherein the method comprises: 
5configuring, by the network device (read as base station (Fig.5, page 8)), a first resource for the periodic downlink transmission (read as “if the size of the physical resource overlapping the PDCCH and the synchronization signal block is measured by REG, the base station may first discard the REG corresponding to the physical resource that the PDCCH overlaps with the synchronization signal block; and then rate match ”(page 8)), 
wherein when the first resource is overlapped with the first candidate SSB position (read as collision solving device (Fig.8 @ 70)),
controlling a terminal device by the network device to determine whether the first resource is available for the periodic downlink transmission. (read as “the user equipment may receive the preset threshold value of RRC signaling transmission from the base station in advance. Then, the user equipment may determine the candidate PDCCH based on the aggregation level, and if the candidate PDCCH collides with the synchronization signal block, and the overlapping physical resource is less than a preset threshold, the user equipment may perform rate matching and blind detection to decode the candidate PDCCH.”(page 9))
However, Pan et al. fail to explicitly teach configuring a first candidate SSB position within a discovery burst transmission (DRS) window;
The 3GPP document teach a method for configuring a first candidate SSB position within a discovery burst transmission (DRS) window (read as “For SS/PBCH block transmissions as part of DRS, it is considered beneficial to expand the maximum number of candidate SS/PBCH block positions within the DRS transmission window to Y, for e.g., Y ≤ 64, where the choice ”(Section 7.2.1.3.2, page 16));
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function of determining SS/PBCH block transmission as taught by the 3GPP document with the base station as taught by Pan et al. for the purpose of improving techniques for allocating resource to avoid collision among signals being exchanged by devices in a communication network.
Regarding claim 16, Pan et al. teach a terminal device of processing collision between synchronization signal/physical broadcast channel block (SSB) transmission and periodic downlink transmission, applied in a shared spectrum (Fig.7), 
wherein the terminal device (Fig.7) comprises: 
a memory (read as memory (page 13)); 
a transceiver (read as the user equipment is capable to receive and transmit control and data information (Fig.7, pages 5 and 11)); and 
a processor (read as processor (page 13)) coupled to the memory (read as memory (page 13)) and the transceiver (read as user equipment (page(s) 5 and 11)); 
10wherein the processor (read as processor (page 13)) is configured to: 
obtain a first resource for the periodic downlink transmission (read as “the user equipment blindly detects the PDCCH,…” (Fig.7 @ S702; page 10) For example, “determining the REG or CCE corresponding to the physical resource overlapping the candidate PDCCH and the synchronization signal block, the user equipment may perform rate matching and blind ”(Fig.7 @ S702; page 10)), 
wherein when the first resource is overlapped with the first candidate SSB position (read as “the user equipment may also determine whether the candidate PDCCH collides with the synchronization signal block.”(Fig.7 @ S702, page 10)),
However, Pan et al. fail to explicitly teach the step to obtain a first candidate SSB position within a discovery burst transmission (DRS) window; and
the processor determines whether the first resource is available for the periodic downlink transmission.
The 3GPP document teach the method to obtain a first candidate SSB position within a discovery burst transmission (DRS) window (read as “… reception of SSBs within the same DRS transmission …”(Section 7.2.1.3.2, page 16) For example, “For SS/PBCH block transmissions as part of DRS, it is considered beneficial to expand the maximum number of candidate SS/PBCH block positions within the DRS transmission window to Y, for e.g., Y ≤ 64, where the choice of Y may depend on the numerology of the SS/PBCH blocks.”(Section 7.2.1.3.2, page 16));
the processor (read as UE(s)) determining, by the terminal device, whether the first resource is available for the periodic downlink transmission. (read as  “UE(s) to determine the frame timing and QCL assumptions from the detected SS/PBCH block.” (Section 7.2.1.3.2, page 16) For example, “The transmitted SS/PBCH blocks do not overlap and the maximum number of transmitted ” (Section 7.2.1.3.2, page 16) It would have been obvious that the UE(s) be equipped with at least one processor. (Section 7.2.1.3.2, page 16))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function of determining SS/PBCH block transmission as taught by the 3GPP document with the UE as taught by Pan et al. for the purpose of improving techniques for allocating resource to avoid collision among signals being exchanged by devices in a communication network.
Regarding claim 24, Pan et al. teach a network device (read as a base station (Fig(s).5, 8-9)) of processing collision between synchronization signal/physical broadcast channel block (SSB) transmission and periodic downlink transmission, applied in a shared spectrum, wherein the network device comprises: 
a memory (read as memory (page 13)); 
a transceiver (read as the base station is capable to receive and transmit control and data information (Fig(s).5, 8-9, pages 5 and 11)); and 
15a processor (read as processor (page 13)) coupled to the memory (read as memory (page 13)) and the transceiver; 
wherein the processor (read as processor (page 13)) is configured to: 
configure a first resource for the periodic downlink transmission (read as “if the size of the physical resource overlapping the PDCCH and the synchronization signal block is measured by REG, the base station ”(page 8)), 
wherein when the first resource is overlapped with the first candidate SSB position (read as collision solving device (Fig.8 @ 70)),
the processor controls a terminal device to determine whether the first resource is available 20for the periodic downlink transmission. (read as “the user equipment may receive the preset threshold value of RRC signaling transmission from the base station in advance. Then, the user equipment may determine the candidate PDCCH based on the aggregation level, and if the candidate PDCCH collides with the synchronization signal block, and the overlapping physical resource is less than a preset threshold, the user equipment may perform rate matching and blind detection to decode the candidate PDCCH.”(page 9)) 
However, Pan et al. fail to explicitly teach the step to configure a first candidate SSB position within a discovery burst transmission (DRS) window;
The 3GPP document teach a method to configure a first candidate SSB position within a discovery burst transmission (DRS) window (read as “For SS/PBCH block transmissions as part of DRS, it is considered beneficial to expand the maximum number of candidate SS/PBCH block positions within the DRS transmission window to Y, for e.g., Y ≤ 64, where the choice ”(Section 7.2.1.3.2, page 16));
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function of determining SS/PBCH block transmission as taught by the 3GPP document with the base station as taught by Pan et al. for the purpose of improving techniques for allocating resource to avoid collision among signals being exchanged by devices in a communication network.
Regarding claims 2, 10, 17, and 25 and as applied to claims 1, 9, 16, and 24 above, Pan et al. teach a base station and user equipment capable of executing “a ”(Fig.5, 8-9, page 6) 
However, Pan et al. fail to explicitly teach wherein the obtaining the first candidate SSB position within the discovery burst transmission (DRS) window, comprises: 
configuring and 10obtaining a first candidate SSB position set within the DRS window, 
wherein the first candidate SSB position set comprises the first candidate SSB position. 
The 3GPP document teach a method wherein the configuring and obtaining the first candidate SSB position within the discovery burst transmission (DRS) window, comprises: 
configuring and 10obtaining a first candidate SSB position set within the DRS window (read as “… reception of SSBs within the same DRS transmission …”(Section 7.2.1.3.2, page 16)), 
wherein the first candidate SSB position set comprises the first candidate SSB position. (read as “For SS/PBCH block transmissions as part of DRS, it is considered beneficial to expand the maximum number of candidate SS/PBCH block positions within the DRS transmission window to Y, for e.g., Y ≤ 64, where the choice of Y may depend on the numerology of the SS/PBCH blocks.”(Section 7.2.1.3.2, page 16))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function of determining SS/PBCH block transmission as taught by the 3GPP document with 5G system devices 
Regarding claims 3, 11, 18, and 26, and as applied to claims 2, 10, 17, and 26 above, Pan et al. teach a base station and user equipment capable of executing “a ”(Fig.5, 8-9, page 6) 
However, Pan et al. fail to explicitly teach wherein the obtaining, by the terminal device, the first candidate SSB position set within the DRS window, comprises: 
obtaining, by the terminal device, an indication from a network device, 
wherein the indication indicates candidate SSB 15positions within the DRS window over which one or more SSBs may be transmitted; 
determining, by the terminal device, the first candidate SSB position set within the DRS window according to the indication, 
wherein the first candidate SSB position set comprises the candidate SSB positions within the DRS window over which the one or more SSBs may be transmitted, or, 
20the obtaining, by the terminal device, the first candidate SSB position set within the DRS window, comprises: 
obtaining, by the terminal device, a quasi co-located (QCL) information for one or more SSB transmissions in the DRS window; 
determining, by the terminal device, the first candidate SSB position set within the DRS window according to the QCL information for the one or more SSB transmissions.
The 3GPP document teach a method wherein the obtaining, by the terminal device, the first candidate SSB position set within the DRS window, comprises: 
obtaining, by the terminal device, an indication from a network device, 
wherein the indication indicates candidate SSB 15positions within the DRS window over which one or more SSBs may be transmitted; 

wherein the first candidate SSB position set comprises the candidate SSB positions within the DRS window over which the one or more SSBs may be transmitted, or, 
20the obtaining, by the terminal device, the first candidate SSB position set within the DRS window, comprises: 
obtaining, by the terminal device, a quasi co-located (QCL) information for one or more SSB transmissions in the DRS window (read as determine QCL assumptions from the detected SS/PBCH (Section 7.2.1.3.2, page 47)); 
determining, by the terminal device, the first candidate SSB position set within the DRS window according to the QCL information for the one or more SSB transmissions. (read as QCL assumptions (Section 7.2.1.3.2, page 47))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function of determining QCL assumptions from a detected SS/PBCH block transmission as taught by the 3GPP document with 5G system devices as taught by Pan et al. for the purpose of improving techniques for allocating resource to avoid collision among signals being exchanged by devices in a communication network.
Regarding claims 4, 12, 19, and 27, and as applied to claims 1, 9, 16, and 24 above, Pan et al., as modified by the 3GPP document, teach a method, terminal device, and network device (Fig(s).5 and 7-9) wherein the first resource comprises at least one 
Regarding claims 5, 13, 20, and 28, and as applied to claims 1, 9, 16, and 24 above, Pan et al. teach a base station and user equipment capable of executing “a method for collision resolution of a PDCCH and a synchronization signal block.”(Fig.5, 8-9, page 6) 
However, Pan et al. fail to explicitly teach wherein the periodic downlink transmission comprises at least one of followings: 
a channel-state information reference signal (CSI-RS) or 
a physical downlink shared channel (PDSCH). 
The 3GPP document teaches a method wherein the periodic downlink transmission comprises at least one of followings: 
a channel-state information reference signal (CSI-RS) or 
a physical downlink shared channel (PDSCH). (read as signal comprising of “… the CSI-RS and RMSI-CORESET(s)+PDSCH(s) (carrying RMSI) associated with SS/PBCH block(s) in addition to the SS/PBCH burst set in one contiguous burst (referred to as the NR-U DRS)”(Section 7.2.1.2, page 39))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function of generating a signal comprising of CSI-RS and RMSI+CORESET(s)+ PDSCH(s) associated with SS/PBCH block transmission as taught by the 3GPP document with the 5G system devices as taught by Pan et al. for the purpose of improving techniques for allocating 
Regarding claims 31, 32, 33, and 34, and as applied to claims 1, 9, 16, and 24 above, Pan et al. teach a base station and user equipment capable of executing “a method for collision resolution of a PDCCH and a synchronization signal block.”(Fig.5, 8-9, page 6) 
However, Pan et al. fail to explicitly teach wherein the periodic downlink transmission comprises a physical downlink shared channel (PDSCH).
The 3GPP document teaches a method wherein the periodic downlink transmission comprises a physical downlink shared channel (PDSCH). (read as signal comprising of “… the CSI-RS and RMSI-CORESET(s)+PDSCH(s) (carrying RMSI) associated with SS/PBCH block(s) in addition to the SS/PBCH burst set in one contiguous burst (referred to as the NR-U DRS)”(Section 7.2.1.2, page 39))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function of generating a signal comprising of CSI-RS and RMSI+CORESET(s)+ PDSCH(s) associated with SS/PBCH block transmission as taught by the 3GPP document with the 5G system devices as taught by Pan et al. for the purpose of improving techniques for allocating .
Allowable Subject Matter
3.	Claims 6-8, 14-15, 21-23, and 29-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 6-7, 14, 21-22, and 19, and as applied to claims 1, 9, 16, and 24 above, the best prior art found during the examination of the present, Pan et al. (CN # 110932828 A) teach a base station and user equipment capable of executing “a method for collision resolution of a PDCCH and a synchronization signal block.”(Fig.5, 8-9, page 6), in view of 3GPP document (“TR 38.889 v.16.0.0”, December 2018), and Kim et al.(US Patent Application Publication # 2020/0280940 A1)  teach “one SSB may be equal to or larger than an actual time area occupied by the SSB, and the remaining resource area of the block, which is not occupied by the SSB, may include a DL signal/channel (e.g., a CSI-RS, a PDCCH, and/or a PDSCH) other than the SSB.”(Paragraph [0523]), fail to disclose: “wherein the periodic downlink transmission comprises the CSI-RS, when the first resource is overlapped with the first candidate SSB position, 
controlling the terminal device by the network device to determine whether the first resource is available for the periodic downlink transmission, comprises: 
conditions comprising when the first resource is partially or fully overlapped with the first candidate SSB position in time domain and the first resource is not overlapped with the first candidate SSB position in frequency domain, 
the CSI-RS 35corresponding to the first resource and the SSB corresponding to the first candidate SSB position are quasi co-located, controlling the terminal device by the network device to receive the CSI-RS on the first resource, and, 
the method further comprises: 
controlling the terminal device by the network device not to receive the CSI-RS on the first resource when at least one of the conditions is not met, 
wherein the conditions comprise when the first resource is partially 40or fully overlapped with the first candidate SSB position in time domain and the first resource is not overlapped with the first candidate SSB position in frequency domain, 
the CSI-RS corresponding to the first resource and the SSB corresponding to the first candidate SSB position are quasi co-located.” Also, the examiner submits that the above limitations are not taken alone but 
Regarding claims 8, 15, 23, and 30, and as applied to claims 1, 9, 16, and 24 above, the best prior art found during the examination of the present, Pan et al. (CN # 110932828 A) teach a base station and user equipment capable of executing “a method for collision resolution of a PDCCH and a synchronization signal block.”(Fig.5, 8-9, page 6), in view of 3GPP document (“TR 38.889 v.16.0.0”, December 2018) teaches “UE(s) to determine the frame timing and QCL assumptions from the detected SS/PBCH block.” (Section 7.2.1.3.2, page 16), and Kim et al. (US Patent Application Publication # 2020/0280940 A1)  teach “one SSB may be equal to or larger than an actual time area occupied by the SSB, and the remaining resource area of the block, which is not occupied by the SSB, may include a DL signal/channel (e.g., a CSI-RS, a PDCCH, and/or a PDSCH) other than the SSB.”(Paragraph [0523]), fail to disclose: “wherein the periodic downlink transmission comprises 
the PDSCH, when the first resource is overlapped with the first candidate SSB position, 
determining, by the terminal device, whether the first resource is available for the periodic downlink transmission, comprises:
when the first resource is fully overlapped with the first candidate SSB position in time domain, not receiving, by the terminal device, the PDSCH on the first resource.” Also, the examiner .
Response to Arguments
4.	Applicant's arguments filed on January 12, 2022 have been fully considered but they are not persuasive.
The Applicant argues, see Page 14 states “3GPP fails to disclose or suggest "obtaining, by the terminal device, a first resource for the periodic downlink transmission, 
wherein when the first resource is overlapped with the first candidate SSB position, 
determining, by the terminal device, whether the first resource is available for the periodic downlink transmission," as recited in claim 1.”
The examiner respectfully disagrees since Pan et al. teach a base station and user equipment capable of executing “a method for collision resolution of a PDCCH and a synchronization signal block.”(Fig.5, 8-9, page 6) Also, Pan et al. teach “the user equipment blindly detects the PDCCH,…” (Fig.7 @ S702; page 10) For example, “determining the REG or CCE corresponding to the physical resource overlapping the candidate PDCCH and the synchronization signal block, the user equipment may perform rate matching and blind detection to decode the PDCCH, thereby improving the resource utilization rate of the PDCCH.”(Fig.7 the user equipment may also determine whether the candidate PDCCH collides with the synchronization signal block.”(Fig.7 @ S702, page 10)
The 3GPP document teaches “UE(s) to determine the frame timing and QCL assumptions from the detected SS/PBCH block.” (Section 7.2.1.3.2, page 16) For example, “The transmitted SS/PBCH blocks do not overlap and the maximum number of transmitted SS/PBCH blocks is X within DRS transmission window with X ≤ 8. The time-domain positions of the actually transmitted SS/PBCH blocks are selected from a set of Y candidate SS/PBCH block positions.” (Section 7.2.1.3.2, page 16)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function of determining SS/PBCH block transmission as taught by the 3GPP document with the UE as taught by Pan et al. for the purpose of improving techniques for allocating resource to avoid collision among signals being exchanged by devices in a communication network.
	Applicant's arguments with respect to claim(s) 31-34 have been considered but are moot in view of the new ground(s) of rejection.

CONCLUSION
5.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Lee et al. (U.S. Patent # 10,863,553 B2) teach “the corresponding (physical layer) signal may be implemented in the form of DCI (meant for the aforementioned use) detected (blindly) on the basis of a predefined (signaled) RNTI on the Common Search Space (CSS) (or UE-specific Search Space (USS)) and/or in the form of PDSCH scheduled by DCI (or PDCCH) of the CSS (or USS) and/or in the form of a (broadcasting) channel (meant for the aforementioned use) transmitted on the basis of a predefined (or signaled) resource (or period).”(Column 11 Lines 35-43)
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or early communications from the Examiner should be directed to Salvador E. Rivas whose telephone number is (571) 270-1784. The examiner can normally be reached on Monday-Friday from 7:30AM to 5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Un C. Cho can be reached on (571) 272- 7919. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
February 16, 2022